DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II and Species B in the reply filed on 02/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10, 15, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.

Status of the Claims
The preliminary amendment received 10/18/2019 has been entered and fully considered.  Claims 1-20 are pending.  Claims 19-20 are new.  Claims 1-10, 15, and 19 are withdrawn.  Claims 1, 4, 7-10, and 14-17 are amended.  Claims 11-14, 16-18, and 20 are examined herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 10/18/2019 contains a typographical error in the NPL citation 1.  The NPC citation 1 has been lined through and the corrected citation has been listed in the attached PTO 892.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0145368 A1 (“Ochiai”).
Regarding claims 11 and 17-18, Ochiai discloses a lithium-ion secondary battery comprising a positive electrode (Title; Abstract; [0002], [0131]-[0133]).  The positive electrode comprises a positive electrode active material ([0131]-[0133]).  The positive electrode active material comprises a lithium composite transition metal oxide including nickel, cobalt, and manganese (Abstract; [0075], [0079]).  A particle 100 of the lithium composite transition metal oxide comprises a first region 101 (“core portion”) and a second region 102 (“resistance portion”) formed on a surface of the first region (Fig. 1A; [0067]) and is composed of a single particle (Figs. 22-24, 30).  The first region 101 has a layered crystal structure of space group R-3m and the second region 102 has a cubic rock-salt structure of space group Fm-3m ([0016], [0062], [0078], [0086]).
Regarding claim 12, Ochiai discloses the positive electrode active material for a secondary battery of claim 11.  As shown in Figs. 22-24 and 30, the particle is composed of a primary particle.  Ochiai discloses the particle size distribution for inventive examples in Figs. 25A-B.  The average particle diameter D50 falls within the claimed range.  For example, the D50 for sample 1 can be calculated to be approximately 13 µm.
Regarding claim 13, Ochiai discloses the positive electrode active material for a secondary battery of claim 11.  Ochiai discloses the second region 102 covers at least part of the first region 101 (Fig. 1A; [0067], [0071]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0145368 A1 (“Ochiai”) in view of US 2015/0280211 A1 (“Kikuya”).
Regarding claim 14, Ochiai discloses the positive electrode active material for a secondary battery of claim 11.  Ochiai discloses the core may be polycrystal (Fig. 1B; [0070]) but is silent regarding the crystallite size of 180 nm to 400 nm.
Kikuya discloses a Li—Ni composite oxide particle (Abstract) and teaches a crystallite size of the particles is not less than 200 nm and not more than 400 nm.  If the crystallite size is too high, the resistance to diffusion of lithium ions tends to be increased, so that the Li—Ni composite oxide particles tend to be deteriorated in initial discharge capacity ([0044]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed crystallite size to limit a deterioration in initial discharge capacity as taught by Kikuya.
Regarding claims 16 and 20, Ochiai discloses the positive electrode active material for a secondary battery of claim 11.  Ochiai discloses the positive electrode active material comprises nickel but is silent regarding the amount of the nickel (Ni) in a total amount of metals excluding lithium (Li) is less than 60 mol%, a main peak with a maximum heat flow is measured at 280°C or more, and the maximum heat flow is 8 W/g or less when the positive electrode active material is thermally analyzed by differential scanning calorimetry (DSC) [claim 16] and an amount of the nickel (Ni) in a total amount of metals excluding lithium (Li) is 60 mol% or more, a main peak with a maximum heat flow is measured at 210°C to 250°C, and the maximum heat flow is 15 W/g or less when the positive electrode active material is thermally analyzed by differential scanning calorimetry (DSC) [claim 20].
Kikuya discloses a Li—Ni composite oxide particle (Abstract) and teaches a formula Lix(NiyCo2(1-y)/5Mn3(1-y)/5)1-zMzO2 wherein x, y and z represent 1.00≦x≦1.10; 0.65<y<0.82; and 0≦z<0.05, respectively; and M is at least one element selected from the group consisting of Al, Zr and Mg. ([0033]).  When y is not more than 0.65, the obtained Li—Ni composite oxide tends to be deteriorated in discharge capacity.  When y is not less than 0.82, the Li—Ni composite oxide tends to be deteriorated in charge/discharge efficiency in initial charging and discharging cycles of the resulting battery, and tends to suffer from accelerated deterioration in discharge capacity during repeated charging and discharging cycles ([0035]).  For these reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed proportion of nickel.
It is deemed that the claimed main peak with a maximum heat flow and the maximum heat flow are inherent characteristics and/or properties of the specifically disclosed positive electrode active material.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0181611 A1 (“Cho”) discloses a composite cathode active material, including a nickel-based lithium transition metal oxide secondary particle, the nickel-based lithium transition metal oxide secondary particle including a coating layer containing lithium and cobalt on a surface of a primary particle of the secondary particle (Abstract).  The coating layer 12a contains NCM having a rock-salt layer structure (a space group of Fm3m) on a surface of the primary particle 11 containing the nickel-based lithium transition metal oxide having a layered structure (a space structure of R3m) ([0078]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727